UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4302


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICKY BRIAN RIDINGS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00823-PMD-1)


Submitted:   January 19, 2011             Decided:   February 16, 2011


Before KING, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,  Assistant Federal  Public   Defender,
Charleston, South Carolina, for Appellant.     Michael Rhett
DeHart, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a hearing, the district court revoked Ricky

Ridings’ probation and sentenced him to twenty-four months in

prison, to be followed by three years on supervised release.

Ridings now appeals.       His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), claiming the sentence

is unreasonable but stating that there are no meritorious issues

for appeal. Ridings was advised of his right to file a pro se

brief, but did not file such a brief.         We affirm.

            At the revocation hearing, Ridings admitted that he

had violated certain terms of probation as charged.            The parties

agreed that Ridings, who was in criminal history category I, had

committed     Grade   C    violations,     and    that   the   recommended

Guidelines range was three - nine months in prison.                See U.S.

Sentencing    Guidelines    Manual     § 7B1.4,   p.s.   (2008).      After

hearing from counsel and Ridings, the district court revoked

probation and imposed sentence.

            In the Anders brief, counsel argues that the sentence

is unreasonable.      “[W]e review probation revocation sentences,

like supervised release revocation sentences, to determine if

they are plainly unreasonable.”           United States v. Moulden, 478

F.3d 652, 656 (4th Cir. 2007).            We first consider whether the

sentence is unreasonable.        United States v. Crudup, 461 F.3d

433, 438 (4th Cir. 2006).            In determining reasonableness, we

                                      2
follow generally the procedural and substantive considerations

employed in reviewing original sentences.                     Id.    “This initial

inquiry takes a more ‘deferential appellate posture concerning

issues    of     fact     and   the       exercise      of     discretion’        than

reasonableness review for guidelines sentences.”                      Moulden, 478

F.3d at 656 (quoting Crudup, 461 F.3d at 439).                       If a sentence

imposed   upon    revocation    is    reasonable,       we    will   not    consider

whether it is plainly unreasonable and will affirm.                     Crudup, 461

F.3d at 439.

           Here,    our    review     of       the   record    reveals     that   the

sentence is reasonable.         The district court correctly calculated

the Guidelines range and sentenced Ridings within the statutory

maximum of ten years, see 18 U.S.C. § 2314 (2006).                         While the

twenty-four-month       sentence     is    above      the    advisory    Guidelines

range, the district court adequately expressed its reason for

the variance.      Specifically, the court observed that Ridings had

engaged in criminal activity while on probation and had thereby

“gamed the system” in disregard of the court’s leniency at his

original sentencing, where the court imposed probation, rather

than a term of imprisonment.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm.             This court requires that counsel

inform Ridings, in writing, of his right to petition the Supreme

                                           3
Court of the United States for further review.                     If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                    Counsel’s

motion   must   state   that    a   copy   of    the   motion     was   served   on

Ridings.    We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented    in   the    materials

before   the    court   and   argument     would    not     aid   the   decisional

process.

                                                                          AFFIRMED




                                       4